Citation Nr: 1619505	
Decision Date: 05/13/16    Archive Date: 05/19/16

DOCKET NO.  10-21 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for left ankle degenerative joint disease (DJD). 
 
2.  Entitlement to service connection for gout with rheumatoid arthritis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1996 to May 2000.

These matters are before the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Denver, Colorado.

The Veteran had a hearing before the undersigned Veterans Law Judge (VLJ) in April 2013.  A transcript of the hearing is of record.

These matters were previously remanded in April 2014 for further development.

The issue of entitlement to service connection for rheumatoid arthritis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The competent and credible clinical evidence of record fails to establish that the Veteran's left ankle degenerative joint disease had its onset in service or is otherwise etiologically related to his active service.


CONCLUSION OF LAW

The criteria for service connection for left ankle degenerative joint disease have not been met.  38 U.S.C.A. §§ 1101, 5107 (West 2014); 38 C.F.R. § 3.159, 3.303, 3.307, 3.309(a) (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

The duty to notify has been met.  See August 2008 VCAA correspondence and April 2013 Travel Board Hearing transcript.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice. The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

VA also has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's identified and available service treatment records and post-service treatment records.  The Veteran also submitted statements and private treatment records in support of his claim.  No outstanding pertinent evidence has been identified.

The Veteran underwent a VA examination regarding his claim in December 2014.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds this opinion adequate for adjudication purposes as the examiner considered all of the pertinent evidence of record, performed physical examination, and provided a sufficient rationale for any conclusions rendered. 

Finally, in April 2014, the Board remanded this matter to the RO to obtain outstanding treatment medical records and a VA examination to determine the nature and etiology of his claimed disability.  As noted above, the Veteran was afforded an adequate VA examination in December 2014.  With regard to obtaining outstanding records, the RO attempted to locate private treatment medical records specified by the Veteran in July 2014.  The Veteran had reported treatment for his left ankle between late 2000 and 2001.  However, in response to the request for records, the Veteran's physician indicated that such records did not exist.  See August 2014 Correspondence.  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183   (2002).

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen  v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).



Additionally, certain chronic diseases such as degenerative arthritis may be presumed to have been incurred in service if shown to have manifested to a compensable degree within one year after the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Arthritis is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Accordingly, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

Regulations provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d). 

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran asserts that he has left ankle arthritis that is related to service.  He reports several "bad landings" while performing his duties as a paratrooper in-service.  See April 2013 Board Hearing Transcript.  Additionally, he reported twisting his ankle while running during physical training in-service.  

On VA examination in December 2014, the Veteran was diagnosed with mild degenerative joint disease (DJD) of the left ankle.  The Board finds that Shedden element (1) has been met.

In regard to in-service injury, his service treatment records do not reflect that he had any complaints or treatment relating to his left ankle.  However, personnel records establish he is in receipt of the Parachutist Badge and the Air Assault Badge.  It is also certainly plausible that the Veteran could have injured his ankle while running as he described.   As such, the Board finds the Veteran competent and credible to report an in-service injury to his ankle.  38 USCA § 1154(a).  Shedden element (2), in-service injury, is met.

Turning to the crucial element (3) of Shedden, the Board finds that the weight of the evidence is against the finding that the Veteran's left ankle DJD is connected to active service.

In December 2014, the Veteran was afforded a VA examination.  On examination he was diagnosed as having mild DJD of the left ankle.  This diagnosis was predicated on x-rays of the left ankle conducted in conjunction with the examination.  These x-rays revealed mild degenerative changes, but no fracture or dislocation and grossly normal bone mineral density.  After completing a full examination and review of the file, the examiner opined that it was less likely than not that the Veteran's left ankle DJD had its onset in service.  

Concerning the rationale for this opinion, the Board notes that it was partially predicated on the Veteran having no documented in-service injury, a subject which has been conceded.  Nevertheless, the examiner also based this opinion on post service x-rays conducted in 2006 which indicated that at that time, he did not have DJD.  See June 2006 Outpatient Imaging Center records.  Rather his left ankle was characterized as normal.  The Board finds this examination opinion to be highly probative, because it is based on a thorough review of the entire claims file, in-person interview of the Veteran and diagnostic testing.

The Board acknowledges that the record contains a letter from the Veteran's private physician Dr. A. B., MD, equating his current ankle pain to his in-service running injury.  See April 2013 Aurora Internal Medicine Clinic, P.C. Letter.  However, for the following reasons the Board finds that this letter has limited probative value with regard to this claim.  First, the focus of this letter is primarily directed to relating the Veteran's in-service running injury, which caused his chronic ankle pain, to his current gout disability.  Second, treatment medical records establish that his chronic pain and swelling has already been determined by Dr. B to be associated with his rheumatoid arthritis and gout.  See June 2006 Aurora Internal Medicine Clinic records.  Third, this letter was prepared prior to the Veteran's diagnosis of DJD on VA examination in December 2014.  As such, it has limited probative value.

In addition to the documented post-service treatment records, the evidence includes the Veteran's and his "buddy" statements asserting continuity of symptoms.  In such cases, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this regard, the Veteran is competent in some cases to self-diagnose some disorders despite his status as a lay person.  However, he is not competent to diagnose a degenerative joint disease, as it is not a disorder that may be diagnosed by its unique and readily identifiable features, and thus requires a determination that is "medical in nature." See Jandreau, 492 F.3d at 1377, n.4.  Nevertheless, the Veteran's lay testimony and statements are competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

However, the Board determines that the Veteran's reported history of continued symptomatology since active service, while competent, is sufficiently rebutted by the clinical medical evidence of record.  Here, the Veteran has testified, and the record establishes, that he did indeed report pain and swelling in his left ankle on, or shortly after, service separation.  Nonetheless, the treatment medical evidence of record establishes that this pain was not linked to his current diagnosis of DJD.  Rather, the Veteran's private physician Dr. B. attributed these symptoms to his rheumatoid arthritis and gout.  See June 19, 2006 Aurora Internal Medicine Clinic, P.C. treatment medical records.  Moreover, in June 2006 the Veteran was afforded a x-ray as a result of his reports of ankle pain.  See Outpatient Imaging Center records.  This examination revealed that he had "normal ankle x-rays."  Further, the record indicates that at the time he had alignment that was good and no erosive change or fractures.  Id.  Continuity of symptomology is not established.  To that end, the Board accords much probative weight to the opinion of the December 2014 VA examiner who found it was less likely as not that the Veteran's disability was related to his active service.  This opinion considered the Veteran's contentions that he has had pain and swelling since service and still opined that the current disorder was not related to service.

The Board recognizes that the Veteran has submitted a buddy statement from B. R., indicated by the Veteran to be a medical doctor.  See April 2013 Board Hearing Transcript.  B. R. reports knowing the Veteran in-service and personally witnessing him experience a "very swollen and suddenly painful" ankle after riding in a canoe in 1999.  See August 2009 Letter.  Importantly, the letter provided by B. R., provides no nexus between his DJD and service.  B.R. only documented in-service symptoms.  To that point, the pain and swelling noted by 
B. R. has been established by the competent clinical evidence of record to be associated with his gout condition.  This letter too carries limited probative weight.


Thus, the Board has weighed the Veteran's statements as to continuity of symptomatology against the clinical evidence and finds the clinical evidence more probative than these reports.  Continuity has not here been established either through the objective medical evidence or through the Veteran's statements.

As there is no competent, credible evidence of record to establish a nexus between the Veteran's bilateral ankle disorder and active service, the claim must be denied.

ORDER

Entitlement to service connection for left ankle degenerative joint disease is denied.


REMAND

The Board finds that an addendum opinion is required with regard to the December 2014 VA examiner's rheumatoid arthritis opinion.  On VA examination the Veteran's gouty arthritis of the left ankle was categorized as acute and noted to have resolved.  The examiner provided no rationale as to the determination that his gout condition was acute or that it had resolved.  Importantly, the examiner indicated that the Veteran is currently prescribed Allopurinol.  This medication is commonly used to treat gout or to control uric acid levels.  See ILLUSTRATED MEDICAL DICTIONARY (32nd Ed. 2012) at 51.  Such suggests that the Veteran suffers from gout but that it may have been quiescent at the time of the examination.  This medication provides an indication that the Veteran's gout condition is still active.  Therefore, a clarification opinion is required with regard to the current status of the Veteran's gout disability.

Further, as indicated above, the Board has conceded the Veteran's reports of sustaining an injury to his left ankle in-service.  As in-service injury has been established, the examiner should opine as to whether service connection is now warranted.  

In that regard, also of record is an April 2012 letter from Dr. B, the Veteran's primary care physician.  This letter contains a suggestion that his in-service left running injury is related to his current chronic left ankle gout and pain.  In describing the initial injury, Dr. B notes that the Veteran reported "twisting the ankle and experiencing pain on the outside of the joint with immediate localized swelling and pain."  Thereafter, Dr. B. notes that he "developed Gout in the same joint[,] which is a common complication of past joint injuries."  Dr. B's statements suggest that his current disability could be related to service.  With that said, the VA examiner did not fully address Dr. B's statements.  Rather the examiner stated that the record only reflected a right ankle injury in-service and not a left ankle injury.  As the Board has conceded that left ankle injury, Dr. B's contentions must be addressed.


Accordingly, the case is REMANDED for the following action:

1. Return the Veteran's claims file to the original December 2014 VA medical examiner, if possible, for an addendum opinion.  The examiner must review pertinent documents in the Veteran's claims file in conjunction with the examination.  This must be noted in the examination report.

If the original December 2014 examiner is unavailable, the Veteran's claims file should be provided to another appropriate examiner for review.  The Veteran may be recalled for examination if deemed necessary. 

The examiner should address the following:

(a)  Is it as likely as not (a probability of 50 percent or greater) that the Veteran has or had gout at any time during the pendency of the claims appeal period?

(i)  In making this determination, the examiner should rationalize the finding on December 2014 VA examination that the Veteran had resolved acute gouty arthritis against his continued use of Allopurinol, a noted gout medication.  

(ii)  The examiner should explain whether the Veteran's gout has actually resolved, or is simply being regulated by Allopurinol to the point that it is currently in inactive process.

(b)  Is at least as likely as not that any current gouty condition had its onset during service, within one year of his separation from service, or is otherwise related to his military service?  In rendering an opinion, the clinician must specifically discuss the following:

(i)  The Veteran's reports that his pain and swelling began after injuring his ankle while running in-service and was further aggravated by his duties as a paratrooper.  

NOTE: the Board has conceded these in-service occurrences.  

(ii)  The Veteran assertions that his in-service prescription of naproxen, an anti-inflammatory, establishes that he was already suffering symptomology associated with his gout.  See September 2008 Correspondence.  Service treatment records appear to note that, at least for his right ankle, the Veteran was prescribed naproxen while in-service.  See June 1, 1999 service treatment record.  The examiner should address whether his prescribed naproxen could have masked the symptoms of his left ankle swelling.  

(iii)  Statements made by "buddy B. R." noting the sudden onset of swelling and pain after the Veteran rode in a canoe in 1999.  See August 2009 Letter.

NOTE: the Board finds that these statements are competent and credible.

(iv)  Treatment medical records from Alliance Primary Care which in indicated that Veteran was seen on two occasions for recurrent swelling of the ankle and was placed on medication in 2002.  See May and September 2002 Alliance Primary Care records.  

(v)  Dr. B.'s April 2012 letter, which suggests that the location and description of his in-service injury matches the current location of his later developed gout.  This letter also indicates that gout "is a common complication of past joint injuries."  

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, s/he shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).


2. After completing the above actions, the Veteran's claim of entitlement to service connection for rheumatoid arthritis should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, this claim should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


